Case: 12-3214    Document: 36    Page: 1   Filed: 12/07/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                RAKSHAN S. PASHAYEV,
                     Petitioner,
                            v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,
                           AND

         DEPARTMENT OF THE INTERIOR,
                 Intervenor.
                __________________________

                        2012-3214
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. DA315H110616-I-1.
                __________________________

                      ON MOTION
                __________________________

                       ORDER
     Rakshan Pashayev moves for an extension of time,
 until November 23, 2012, to file his corrected opening
 brief. The court notes that Pashayev’s opening brief was
 rejected on November 28, 2012. The Department of the
Case: 12-3214      Document: 36      Page: 2   Filed: 12/07/2012




 RAKSHAN PASHAYEV V. MSPB                                    2


 Interior moves for an extension of time, until December
 19, 2012, to file its response brief.
       Upon consideration thereof,
       IT IS ORDERED THAT:
      The motions are granted to the extent that Pashayev’s
 corrected opening brief is due within 14 days of the date
 of filing of this order. The Board and the Interior’s re-
 sponse briefs are due within 21 days of the date of service
 of Pashayev’s corrected opening brief.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21